Opinion filed January 27, 2022




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00261-CR
                                     ___________

                    DAVID EUGENE WEIR, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 15051-D


                      MEMORANDUM OPINION
      Appellant, David Eugene Weir, entered into a plea agreement with the State.
Pursuant to that plea agreement, Appellant pleaded guilty to the offense of theft, and
the State waived two enhancement paragraphs.          See TEX. PENAL CODE ANN.
§§ 31.03(b)(2), (c)(3)(A) (West 2019).        The trial court assessed Appellant’s
punishment, in accordance with the terms of the plea agreement, at confinement in
the county jail for twenty-nine days. Appellant filed a pro se notice of appeal. We
dismiss the appeal.
      This court notified Appellant and his court-appointed attorney by letter that
the trial court had certified that this is a plea bargain case in which Appellant has no
right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); see also TEX. CODE CRIM. PROC.
ANN. art. 44.02 (West 2018). We requested that Appellant respond and show
grounds to continue the appeal. We have received a pro se response from Appellant
as well as a response from Appellant’s court-appointed appellate counsel. Neither
response provides any grounds upon which this appeal may be continued.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, (B) after getting the trial court’s permission to appeal, or (C) where the
specific appeal is expressly authorized by statute.” TEX. R. APP. P. 25.2(a)(2).
Subsections (A), (B), and (C) are not applicable here. We note that Rule 25.2 does
not permit a plea-bargaining defendant to appeal matters related to the voluntariness
of the plea bargain—unless the defendant has obtained the trial court’s permission
to appeal.   See Cooper v. State, 45 S.W.3d 77, 83 (Tex. Crim. App. 2001);
Carender v. State, 155 S.W.3d 929, 931 (Tex. App.—Dallas 2005, no pet.).
      The documents on file in this appeal reflect that Appellant entered into a plea
bargain, that his punishment was assessed in accordance with the plea bargain, and
that he waived his right of appeal. The trial court certified that Appellant has no
right of appeal. Both the plea agreement and the trial court’s certification were
signed by Appellant, Appellant’s trial counsel, and the judge of the trial court. The
documents on file in this court support the trial court’s certification. See Dears v.
State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005). Accordingly, we must


                                           2
dismiss this appeal without further action. TEX. R. APP. P. 25.2(d); Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      This appeal is dismissed.


                                                    PER CURIAM


January 27, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3